Barnard, P. J.
The plaintiffs delivered to the defendants 92 casks tif steel. On the 26th of April, 1890, the defendants’ premises were burned. *493There were 52 casks of the steel missing after the fire. There is proof tending to show that some damaged steel was sold by defendants in May after the fire. There is proof tending to show that this was not the steel in question. Even iipon this point the case is not sufficiently clear to vacate the attachment. The conversion, in any case, remains proven.' Assuming a conversion of 52 casks of steel, the statement that the defendants had disposed of the same with intent to defraud their creditor presumptively should be held good until the trial. The order vacating the attachment should be reversed, with costs and disbursements.
Dykman, J., concurs.